COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


SHIRLEY A. TUCKER

v.    Record No. 1933-95-1

AMERICAN FIRST PROPERTIES
AND
TRANSPORTATION INSURANCE COMPANY
                                               MEMORANDUM OPINION *
AND                                                PER CURIAM
                                                 MARCH 19, 1996
AMERICAN FIRST PROPERTIES
AND
TRANSPORTATION INSURANCE COMPANY

v.    Record No. 1960-95-1

SHIRLEY A. TUCKER


                                      FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION

            (Shirley A. Tucker, pro se, on briefs).

            (William C. Walker; Donna White Kearney; Taylor &
            Walker, on briefs), for American First Properties and
            Transportation Insurance Company.



      Shirley A. Tucker ("claimant") contends that the Workers'

Compensation Commission erred in suspending her compensation

benefits as of May 25, 1994 on the ground that she unjustifiably

refused selective employment procured for her by First American

Properties ("employer").     (Record No. 1933-95-1).   Employer and

its insurer filed a cross-appeal contending that the commission

erred in finding that Tucker sustained an injury by accident

      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
arising out of and in the course of her employment.      (Record No.

1960-95-1).    Upon reviewing the record and the briefs of the

parties, we find that these appeals are without merit.

Accordingly, we affirm the commission's decision.

                              Background

        On appeal, we construe the evidence in the light most

favorable to the prevailing party below.       R.G. Moore Bldg. Corp.

v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).          So

viewed, the evidence proved that Tucker worked for employer as a

housekeeper.    On February 21, 1994, Tucker moved a refrigerator

to clean behind it and felt pain while moving the refrigerator.

She felt more severe pain when she tried to stand up after

cleaning behind the refrigerator.      Employer's first report of

accident prepared by Tucker's supervisor corroborated Tucker's

hearing testimony.
        Tucker sought medical treatment for her back on February 24,

1994.    Dr. James Kintigh reported that Tucker related a history

of a back injury while moving a refrigerator on February 21,

1994.    Dr. Kintigh diagnosed acute strain and noted that Tucker

injured her back while moving a refrigerator.

        On May 12, 1994, Dr. I. Rinaldi noted a normal MRI and a

normal neurological examination.       He also questioned claimant's

"prolonged symptomatology" and referred Tucker for work

hardening.    Dr. Mark Ross concluded in his June 2, 1994 work

hardening report that Tucker "is capable of much more than she



                                   2
feels she is capable of."   Dr. Ross noted that, during informal

testing, Tucker could lift and carry forty-five pounds.      He

advised that Tucker "should be able to return to work after a

brief work hardening."

     On September 2, 1994, Dr. W.F. Peach, Jr., a neurosurgeon,

examined Tucker and reported that she had dropped out of her

rehabilitation program.   Dr. Peach noted a normal exam and opined

that "with normal scans, there is absolutely nothing that we

would consider doing."    He released Tucker to return to work.
     Dr. Thomas Stiles, an orthopedist, then referred Tucker to

the Medical College of Virginia Pain Management Clinic.      Dr.

James B. Wade, a psychiatrist, diagnosed Tucker as suffering from

"Somatoform Pain Disorder Associated with Psychological Factors,

and Histrionic Personality Disorder, with Passive-Aggressive

Features."    Finding a lack of physical pathology to explain

Tucker's pain symptoms and "a dramatic psychological overlay,"

Dr. Wade recommended conservative treatment and psychotherapy to

help "modify extremely negative pain-related beliefs."

     In May 1994, employer offered Tucker a light-duty job that

would involve answering telephones and greeting people.      She

refused to accept this position.       On May 25, 1994, employer

terminated Tucker's employment.

         I.    Unjustified Refusal of Selective Employment

                       (Record No. 1933-95-1)

     Factual findings made by the commission will be upheld on



                                   3
appeal if supported by credible evidence.      James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

The commission found that employer's offer of part-time sedentary

employment fell within Tucker's work capacity.     Dr. Rinaldi's

reports, claimant's normal physical examinations, and Dr. Ross's

June 2, 1994 work hardening report support the commission's

finding.    Accordingly, we hold that the commission did not err in

finding that Tucker refused selective employment without

justification and in suspending claimant's compensation as of May

25, 1994.
                       II.    Injury by Accident

                       (Record No. 1960-95-1)

     "In order to carry [the] burden of proving an 'injury by

accident,' a claimant must prove that the cause of [the] injury

was an identifiable incident or sudden precipitating event and

that it resulted in an obvious sudden mechanical or structural

change in the body."    Morris v. Morris, 238 Va. 578, 589, 385
S.E.2d 858, 865 (1989).      The commission found that Tucker

sustained an injury by accident arising out of and in the course

of her employment on February 21, 1994.     Tucker's testimony

described an identifiable incident that resulted in an obvious

onset of pain.   In rendering its decision, the commission also

considered the various medical histories, and resolved any

conflicts in this evidence in favor of claimant.     "In determining

whether credible evidence exists, the appellate court does not



                                    4
retry the facts, reweigh the preponderance of the evidence, or

make its own determination of the credibility of the witnesses."

 Wagner Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d
32, 35 (1991).   "The fact that there is contrary evidence in the

record is of no consequence if there is credible evidence to

support the commission's finding."    Id.

     Tucker's undisputed testimony, corroborated by the accident

report and medical records, provides ample credible evidence to

support the commission's finding.    Thus, that finding is

conclusive on this appeal.   James v. Capitol Steel Constr. Co., 8
Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     For these reasons, we affirm the commission's decision.

                          Record No. 1933-95-1   Affirmed.
                          Record No. 1960-95-1   Affirmed.




                                 5